Matter of Eck (County of Ulster--Commissioner of Labor) (2018 NY Slip Op 07512)





Matter of Eck (County of Ulster--Commissioner of Labor)


2018 NY Slip Op 07512


Decided on November 8, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 8, 2018

[*1]In the Matter of the Claim of ALISTAIR ECK, Appellant. COUNTY OF ULSTER, Respondent. COMMISSIONER OF LABOR, Respondent.

Calendar Date: September 18, 2018

Before: Garry, P.J., Egan Jr., Devine, Mulvey and Rumsey, JJ.


Alistair Eck, Kingston, appellant pro se.
Roemer Wallace Gold & Mineaux LLP, Albany (Benjamin D. Heffley of counsel), for County of Ulster, respondent.

MEMORANDUM AND ORDER
Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 30, 2017, which ruled, among other things, that claimant was disqualified from receiving unemployment insurance benefits because he was suspended from employment without pay due to misconduct.
Decision affirmed. No opinion.
Garry, P.J., Egan Jr., Devine, Mulvey and Rumsey, JJ., concur.
ORDERED that the decision is affirmed, without costs.